DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation of “a distance” in line 2. This limitation is an example of double inclusion (see MPEP 2173.05(o)). It is unclear if this limitation has antecedent basis as previously claimed, or if this limitation is for another structure of a distance. For examining purposes the distance will be interpreted as having antecedent basis on the distance of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631).

Regarding claim 1, Guglielmetti discloses
A method of processing a fluid sensitive substrate ([0014]), comprising:
arranging the fluid sensitive substrate on a processing surface (Fig. 2 [0027-0028] discloses the cutting of a fluid sensitive substrate using the jet nozzles 110 and 120. to do so inherently discloses placing a fluid sensitive substrate on the processing surface below the nozzles shown in Fig. 2);
directing a jet stream of said liquid nitrogen to the fluid sensitive substrate via at least one jet nozzle connected to the fluid container ([0027-0028]); and 
moving a holding unit, wherein the holding unit holds the jet nozzle at a distance from a surface of the fluid sensitive substrate ([0018], holding unit 112, 108, 115).
Guglielmetti is silent regarding with the jet stream, scoring the fluid sensitive substrate to form fold lines within the substrate.
([0009] Fig. 1c) having a distortion blade (Item 136, considered a blade because its behavior of piercing item 118 and 116) which distorts the jet stream ([0063-0064]) to control the velocity of the liquid ([0059]) to alternate the jet from completely cutting and taking away only a first layer to the substrate ([0055] discloses the behaviors of cutting completely through and only piercing a first layer for removal of only a first layer [0131] discloses the cycling through these behaviors. The act of piercing a first layer for removal of only a first layer being the act of scoring) .The advantage of the control valve and method of operating the control valve of Raghavan is to control the liquid flow with low wear and maintenance materials to create the desired cuts and piercings ([0012, 0054, 0131]) – in other words, applying a known technique to a known method ready for improvement to yield a predictable result of controlling the liquid jets in a desirable manner. Therefore, it would have been obvious to somebody with ordinary skill in the art to add the control technique and valve of Raghavan to the method of Guglielmetti. (As discussed above, the control of velocity by moving item 138 relative to the jet stream which exits the control valve and the described behavior of the jet as both cutting and piercing and shutting off in cycles. Examiner notes the location of the blade is only described insofar as it moves relative to the jet nozzle in claim 5.)

Regarding claim 2, which depends on claim 1, Guglielmetti in view of Raghaven discloses the claimed invention except for the speed at which the holding unit is moves. It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the speed of the holding unit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the speed of the holding unit which achieves the recognized result of how quickly the process can be completed, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631) further in view of Straub (US2003/0196531).

Regarding claim 3 which depends on claim 1, Guglielmetti in view of Raghaven is silent regarding the method of claim 1, wherein the fluid sensitive substrate comprises a stack of multiple fluid sensitive substrates.
However, Straub teaches cutting cardboard using a liquid jet ([0002]). The advantage of cutting cardboard with a liquid jet is to reliable cut a piece of cardboard to a desired shape – in other words, by applying a known technique to a known method ready for improvement to yield a predictable result cutting cardboard. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the fluid sensitive material of Guglielmetti with the fluid sensitive material of Straub, the fluid sensitive material being cardboard. Examiner notes that cardboard is a multi-layered substrate and as such fulfills the limitation of the fluid sensitive material being a stack of fluid sensitive substrates as each layer of the cardboard can be considered a fluid sensitive substrate in itself.

Claim 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631).

Regarding claim 4, Guglielmetti discloses
A method of processing a fluid sensitive substrate ([0014]), comprising:
arranging the fluid sensitive substrate on a processing surface (Fig. 2 [0027-0028] discloses the cutting of a fluid sensitive substrate using the jet nozzles 110 and 120. to do so inherently discloses placing a fluid sensitive substrate on the processing surface below the nozzles shown in Fig. 2);
([0027-0028]); and 
moving a holding unit, wherein the holding unit holds the jet nozzle at a distance from a surface of the fluid sensitive substrate ([0018], holding unit 112, 108, 115) to score the fluid sensitive substrate to form fold lines (Note of the intended function of scoring the substrate as discussed in previous office actions);
Gugliemetti in view of Raghaven further teaches modulating the jet stream by moving a distortion blade (item 136) into and out of the jet stream (moving the blade further in and out of the jet stream by moving it left as orientated in Fig. 1A to move it further into the jet stream, and right to move it out of the jet stream) at a point (This is occurring at a point in the stream) after the jet stream has been ejected from the at least one jet nozzle toward the substrate (The limitation of “after” can be considered as further limiting when the moving is occurring in time. This is especially true for method claims as method claims do not require a specific order unless specified. See MPEP 2111.01 section II. The prior art teaches switching back and forth between cutting and scoring so this modulating would occur after the jet stream has been ejected.)

Regarding claim 5 which depends on claim 1, Guglielmetti in view of Raghaven further teaches the method of claim 1, further comprising with an actuator ([0066]), moving a moveable member (item 136) to modulate the jet stream after the jet steam has exited the jet nozzle and is directed by the jet nozzle toward the substrate (See above regarding the limitation of “after”), the actuator moving the moveable member to a first position relative to the jet nozzle to cut the fluid sensitive substrate, and the actuator moving the moveable member to a second position relative to the jet nozzle to partially distort the jet stream directed by the jet nozzle to score fold lines in the fluid sensitive substrate as the jet nozzle is moved relative to the fluid sensitive substrate while the moveable member is set to the second position, the second position being different from the first position (The moving of the blade item 136 teaches this first and second position).
(Fig. 1 item 112 portion near 110 holding the nozzle, [0018]).

Regarding claim 7 which depends on claim 6, Guglielmetti further discloses the method of claim 6, further comprising, with a bridge including a slider (Fig. 1 the structure holding item 110 to item 115), holding the arm, wherein the arm is slidable along the slider of the bridge in a first direction at the distance from the surface of the fluid sensitive substrate, the jet nozzle moved relative to the fluid sensitive substrate while the moveable member is set to the second position based on sliding of the arm along the slider of the bridge ([0025] discloses the head 110 moving along item 115 which would be a sliding motion in a first direction).

Regarding claim 8 which depends on claim 6, Guglielmetti further discloses the method of claim 5, wherein the arm is adjustable to increase or decrease the distance between the jet nozzle and the surface of the fluid sensitive substrate. ([0018] discloses z-axis movement which is closer and further from the substrate)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631) further in view of Straub (US2003/0196531).

Regarding claim 9 which depends on claim 5, Guglielmetti in view of Raghavan is silent regarding the method of claim 1, wherein the fluid sensitive substrate comprises a stack of multiple fluid sensitive substrates, and wherein moving the  moveable member to modulate the jet stream directed by the jet nozzle to score the fold lines through the stack to form corresponding fold lines in each of the multiple fluid sensitive substrates.
([0002]). The advantage of cutting cardboard with a liquid jet is to reliable cut a piece of cardboard to a desired shape – in other words, by applying a known technique to a known method ready for improvement to yield a predictable result cutting cardboard. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the fluid sensitive material of Guglielmetti in view of Raghavan with the fluid sensitive material of Straub, the fluid sensitive material being cardboard. Examiner notes that cardboard is a multi layered substrate and as such fulfills the limitation of the fluid sensitive material being a stack of fluid sensitive substrates as each layer of the cardboard can be considered a fluid sensitive substrate in itself.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631) further in view of Pfarr (US 2005/0032471)

Regarding claim 10 which depends on claim 5, Guglielmetti in view of Raghavan is silent regarding the method of claim 5, wherein the processing surface includes a surface of a conveyor belt. 
However, Pfarr teaches a processing surface of liquid cutting of fluid sensitive materials being a conveyor belt. The advantage of having the processing surface be a conveyor belt is to automate some of the movement of the fluid sensitive substrate– in other words, by applying a known technique to a known method ready for improvement to yield a predictable result of automatically moving the substrate. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the processing surface of Guglielmetti in view of Raghavan with the conveyor belt of Pfarr.

	Regarding claim 11 which depends on claim 10, Guglielmetti in view of Raghavan further in view of Pfarr discloses the claimed invention except for the method of claim 10, wherein the conveyor belt is movable at a speed of at least 0.10 m/s, 0.5 m/s or 5 m/s during cutting and scoring of the fold lines in fluid sensitive substrate. It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the speed of the conveyor belt since it has been held that where the general .

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631).

Regarding claim 12 which depends on claim 5, Guglielmetti further in view of Raghavan further teaches the method of claim 5, wherein when the moveable member is at the first position, the jet stream has a greater impact on the fluid sensitive substrate than an impact of the jet stream on the fluid sensitive substrate when the moveable member is at the second position. (Raghavan teaches the varying of liquid speed which would be the claimed change in impact when the movable member item 136 is moved)

Regarding claim 13 which depends on claim 5, Guglielmetti in view of Raghavan further teaches the method of claim 5, wherein the moveable member comprises a blade. (Item 136, considered a blade because its behavior of piercing item 118 and 116)

Regarding claim 14 which depends on claim 5, Guglielmetti in view of Raghavan further teaches the method of claim 5, further comprising, with the actuator, moving the moveable member to a third position relative to the jet nozzle to block the jet stream from impacting the fluid sensitive substrate, the third position different from each of the first and second positions. (Raghavan [0059] teaches a shut off position in which the jet stream is blocked within the valve)

Regarding claim 15 which depends on claim 5, Guglielmetti in view of Raghavan further teaches the method of claim 5, wherein the moveable member has a triangular shape. (Fig. 2 item 136b shows the triangular shape)


Claim 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631) further in view of Katilas (US 2004/0110621).

Regarding claim 16, Guglielmetti discloses
A method of processing a fluid sensitive substrate ([0014]), comprising:
arranging the fluid sensitive substrate on a processing surface (Fig. 2 [0027-0028] discloses the cutting of a fluid sensitive substrate using the jet nozzles 110 and 120. to do so inherently discloses placing a fluid sensitive substrate on the processing surface below the nozzles shown in Fig. 2);
directing a jet stream of said liquid nitrogen to the fluid sensitive substrate via at least one jet nozzle connected to the fluid container ([0027-0028]); and 
moving a holding unit, wherein the holding unit holds the jet nozzle at a distance from a surface of the fluid sensitive substrate ([0018], holding unit 112, 108, 115), the holding unit mounted on a slider that is moveable along a bridge with respect to the substrate the holding unit being moved at at least 20 mm/s (See discussion of claims 6-8 and 2); and directing a jet stream of said liquid nitrogen to the fluid sensitive substrate via at least one jet nozzle connected to the fluid container ([0027-0028]); and 
moving a holding unit, wherein the holding unit holds the jet nozzle at a distance from a surface of the fluid sensitive substrate ([0018], holding unit 112, 108, 115).
Gugliemetti in view of Raghaven further teaches with an actuator, moving a moveable member (Item 136) to modulate the jet stream after the jet steam has been expelled from the jet nozzle, the actuator selectively moving the moveable member to an on position relative to the jet nozzle to allow a (As discussed above),
the actuator selectively moving the moveable member to a partially on position relative to the jet nozzle to partially distort the jet stream directed by the jet nozzle to allow a second impact of the jet stream on the fluid sensitive substrate when scoring the fluid sensitive substrate to form fold lines in the fluid sensitive substrate as the jet nozzle is moved relative to the fluid sensitive substrate while the moveable member is set to the partially on position, the second impact being less than the first impact. (See above regarding the positions, distorting of the stream and impact levels.),
and the actuator selectively moving the moveable member to an off position relative to the jet nozzle to block the jet stream from impacting the fluid sensitive substrate while the holding unit is moved between two non-connected cutting lines (Raghaven teaches completely stopping the jet stream to make non cut areas and selectively moving the actuator to allow for cutting again).
Gugliemetti in view of Raghaven is silent regarding securing the fluid sensitive substrate to the processing surface with vacuum channels in the processing surface for creating a vacuum between the processing surface and the substrate. 
However, Katilas teaches vacuum conveyors as a well known conveyer used in conveying container blanks through scoring sections ([0011]). The advantage of vacuum conveyers is to hold the substrate in place – in other words, by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify replace the conveyer of Gugliemtti in view of Raghaven with the conveyer of Katilas.

Regarding claim 18 which depends on claim 16, Guglielmetti in view of Raghavan further teaches the method of claim 16, wherein the moveable member comprises a distortion blade for modulating the jet stream, the method further comprising moving the distortion blade relative to the jet stream. (See above regarding the term blade. The blade is moved which is being moved in relation to the jet stream)

Regarding claim 19 which depends on claim 16, Guglielmetti in view of Raghavan further teaches the method of claim 16, wherein the actuator includes a piezo stack actuator or a moving coil ([0098] item 1274a, b Fig. 12a-b).

Regarding claim 20 which depends on claim 16, Guglielmetti in view of Raghavan further teaches the method of claim 16, further comprising, moving the holding unit at least 50 mm/s. (See discussion of claim 2)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmetti (US 2011/0232442) in view of Raghavan (US 2014/0087631) further in view of Straub (US2003/0196531).

Regarding claim 17 which depends on claim 16, Guglielmetti in view of Raghavan is silent regarding the method of claim 1, wherein the fluid sensitive substrate comprises a stack of multiple fluid sensitive substrates, and wherein to form the fold lines comprises cut-ting through the stack to form corresponding fold lines in each of the multiple fluid sensitive substrates.
However, Straub teaches cutting cardboard using a liquid jet ([0002]). The advantage of cutting cardboard with a liquid jet is to reliable cut a piece of cardboard to a desired shape – in other words, by applying a known technique to a known method ready for improvement to yield a predictable result cutting cardboard. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the fluid sensitive material of Guglielmetti in view of Raghavan with the fluid sensitive material of Straub, the fluid sensitive material being cardboard.
Guglielmetti in view of Raghavan further in view of Straub teaches the claimed invention substantially as claimed, as set forth above for claim 17. However, it would have been obvious to one of ordinary skill in the art to adjust the thickness of the cardboard, since the court has held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed Gardner v. TEC Syst., Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In this case the method would fully cut the substrate. Moreover, the examiner notes that the present record does not demonstrate a criticality for the dimensions of the cardboard.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.
Applicant argues that fold lines cannot be completely cut through. Examiner notes that fold lines can have cut through sections. Consider perforated pieces of paper. The perforations help with tearing but also allow the paper to be easily folded along that line. Further Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5 have been fully considered but they are not persuasive. The limitation of after does not require such a limited understanding as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731